DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-13, 15-19, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jabri et al. (Jabri) (US 2010/0268836 A1) in view of Sackstein et al. (Sackstein) (US 2009/0310668 A1) and Crockett (US 2004/0122662 A1).
As to claim 1, while Jabri discloses a method (paragraph 24) comprising:

receiving, at the server from the user device, a notification of a change in a connection speed of a network connection used to transmit the first segment of the media file (congestion feedback; paragraph 71, 77-79, 110, 183);
identifying a second bit rate based on the change in the connection speed (paragraph 71, 77-79);
identifying a first remaining segment of the media file and a second remaining segment of the media file, wherein the first remaining segment of the media file is to be transmitted at the first bit rate (determining transition points between portions of the media file; Fig. 6-7, paragraph 25-26, 90);
transmitting the first remaining segment at the first bit rate and the second remaining segment at the second bit rate (adapting the media stream after the transition point to reduce the bit rate of the remaining portions; Fig. 6-7, paragraph 90-117), he fails to specifically disclose 
in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value, stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate to form a stitched media file and transmitting the stitched media file to the user device.
In an analogous art, Sackstein discloses a media distribution system (Fig. 1) which will determine a change in a connection speed of a network connection used to 
While Jabri and Sackstein disclose determining a transition point (determining transition points between portions of the media file; see Jabri at Fig. 6-7, paragraph 25-26, 90) and stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate (splicing together the different segments; see Sackstein at Fig. 2, paragraph 39-41, 58), they fail to specifically disclose in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value.
Additionally, in an analogous art, Crockett discloses a media method (Fig.  5) which will detect masking events within an audio signal (paragraph 27-35) and will select splice points within the audio in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value (using transient events in the audio signal to mask any splicing artifacts; paragraph 30-35, 98, 102) so as mask and render inaudible any audio artifacts created when splicing the audio signal (paragraph 33).

Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Jabri and Sackstein’s system to include stitching the segments in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value, as taught in combination with Crockett, for the typical benefit of masking and render inaudible any audio artifacts created when splicing the audio signal.

As to claim 2, Jabri, Sackstein and Crockett disclose generating the first group of audio characteristics associated with the first remaining segment of the media file and the second group of audio characteristics associated with the second remaining segment of the media file (analyzing the audio stream to determine audio characteristics at different times; see Crockett at paragraph 27-35, 98, 102).

As to claim 3, Jabri, Sackstein and Crockett disclose
identifying a third remaining segment of the media file and a fourth remaining segment of the media file, wherein the third remaining segment of the media file is to be 
generating a third group of audio characteristics associated with the third remaining segment of the media file and a fourth group of audio characteristics associated with the fourth remaining segment of the media file (see Crockett at paragraph 27-35, 98, 102); and
in response to determining that a difference between the third group of audio characteristics and the fourth group of audio characteristics does not exceed the predetermined threshold value, inhibiting transmitting of the fourth remaining segment of the media file at the first bit rate (only performing the splicing at segments determined to be transition points; see Jabri at Fig. 6-7, paragraph 25-26, 90, based upon their audio masking ability; see Crockett at paragraph 27-35, 98, 102),

As to claim 4, Jabri, Sackstein and Crockett disclose wherein the first group of audio characteristics and the second group of audio characteristics correspond to a pitch of the first remaining segment of the media file and a pitch of the second remaining segment of the media file (magnitude of different audio frequencies or “pitch” of different time periods; see Crockett at paragraph 27-35).

As to claim 5, Jabri, Sackstein and Crockett disclose wherein the notification of the change in the connection speed is received by the server in connection with a music application executing on the user device (client device utilizing Internet music media player; see Jabri at Fig. 16, paragraph 8, 183).

As to claim 7, Jabri, Sackstein and Crockett disclose wherein the media file corresponds to a first audio content item in a playlist comprising a plurality of audio content items (see Jabri at paragraph 28, 174-179).

As to claim 8, while Jabri discloses a system (Fig. 2A-B, 16; paragraph 64-68) comprising:
a hardware processor (Media Optimizer, Fig. 2A-B, 16; paragraph 64-68) that is configured to:
transmit, from a server to a user device, a first segment of a media file at a first bit rate (requested media session sending packets at first bitrate; paragraph 64, 67, 89-90);
receive, at the server from the user device, a notification of a change in a connection speed of a network connection used to transmit the first segment of the media file (congestion feedback; paragraph 71, 77-79, 110);
identify a second bit rate based on the change in the connection speed (paragraph 71, 77-79);
identify a first remaining segment of the media file and a second remaining segment of the media file, wherein the first remaining segment of the media file is to be transmitted at the first bit rate (determining transition points between portions of the media file; Fig. 6-7, paragraph 25-26, 90);
transmit the first remaining segment at the first bit rate and the second remaining segment at the second bit rate (adapting the media stream after the transition point to 
in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value, stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate to form a stitched media file and transmitting the stitched media file to the user device.
In an analogous art, Sackstein discloses a media distribution system (Fig. 1) which will determine a change in a connection speed of a network connection used to transmit a first segment of the media file (paragraph 48, 57), identify a second bit rate based on the change in the connection speed (paragraph 48, 57) and stitch a remaining segment at the first bit rate and a second remaining segment at the second bit rate to form a stitched media file (splicing together the different segments; Fig. 2, paragraph 39-41, 58) and transmitting the stitched media file to the user device (transmitting the spliced content segments as a single stream; Fig. 2, paragraph 39-41, 58) so as to provide a single continuous output stream comprising segments at the different bitrates (paragraph 39-41, 48, 58).
While Jabri and Sackstein disclose determining a transition point (determining transition points between portions of the media file; see Jabri at Fig. 6-7, paragraph 25-26, 90) and stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate (splicing together the different segments; see Sackstein at Fig. 2, paragraph 39-41, 58), they fail to specifically disclose in response to 
Additionally, in an analogous art, Crockett discloses a media method (Fig.  5) which will detect masking events within an audio signal (paragraph 27-35) and will select splice points within the audio in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value (using transient events in the audio signal to mask any splicing artifacts; paragraph 30-35, 98, 102) so as mask and render inaudible any audio artifacts created when splicing the audio signal (paragraph 33).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Jabri’s system to include stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate to form a stitched media file and transmitting the stitched media file to the user device, as taught in combination with Sackstein, for the typical benefit of utilizing a known method for combining different bitrate segments to provide a single continuous output stream.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Jabri and Sackstein’s system to include stitching the segments in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value, as taught in combination with Crockett, for the typical benefit of masking and render inaudible any audio artifacts created when splicing the audio signal.



As to claim 10, Jabri, Sackstein and Crockett disclose wherein the hardware processor is further configured to
identify a third remaining segment of the media file and a fourth remaining segment of the media file, wherein the third remaining segment of the media file is to be transmitted at the first bit rate (determining portions before and after transition points in the media file; see Jabri at Fig. 6-7, paragraph 25-26, 90);
generate a third group of audio characteristics associated with the third remaining segment of the media file and a fourth group of audio characteristics associated with the fourth remaining segment of the media file (see Crockett at paragraph 27-35, 98, 102); and
in response to determining that a difference between the third group of audio characteristics and the fourth group of audio characteristics does not exceed the predetermined threshold value, inhibiting transmitting of the fourth remaining segment of the media file at the first bit rate (only performing the splicing at segments determined to be transition points; see Jabri at Fig. 6-7, paragraph 25-26, 90, based upon their audio masking ability; see Crockett at paragraph 27-35, 98, 102),

As to claim 11, Jabri, Sackstein and Crockett disclose wherein the first group of audio characteristics and the second group of audio characteristics correspond to a pitch of the first remaining segment of the media file and a pitch of the second remaining segment of the media file (magnitude of different audio frequencies or “pitch” of different time periods; see Crockett at paragraph 27-35).

As to claim 12, Jabri, Sackstein and Crockett disclose wherein the notification of the change in the connection speed is received by the server in connection with a music application executing on the user device (client device utilizing Internet music media player; see Jabri at Fig. 16, paragraph 8, 183).

As to claim 14, Jabri, Sackstein and Crockett disclose wherein the media file corresponds to a first audio content item in a playlist comprising a plurality of audio content items (see Jabri at paragraph 28, 174-179).

As to claim 15, Jabri, Sackstein and Crockett disclose a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method (Media Optimizer, Fig. 2A-B, 16; paragraph 64-68), the method comprising:
transmitting, from a server to a user device, a first segment of a media file at a first bit rate (requested media session sending packets at first bitrate; paragraph 64, 67, 89-90);

identifying a second bit rate based on the change in the connection speed (paragraph 71, 77-79);
identifying a first remaining segment of the media file and a second remaining segment of the media file, wherein the first remaining segment of the media file is to be transmitted at the first bit rate (determining transition points between portions of the media file; Fig. 6-7, paragraph 25-26, 90);
transmitting the first remaining segment at the first bit rate and the second remaining segment at the second bit rate (adapting the media stream after the transition point to reduce the bit rate of the remaining portions; Fig. 6-7, paragraph 90-117), he fails to specifically disclose 
in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value, stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate to form a stitched media file and transmitting the stitched media file to the user device.
In an analogous art, Sackstein discloses a media distribution system (Fig. 1) which will determine a change in a connection speed of a network connection used to transmit a first segment of the media file (paragraph 48, 57), identify a second bit rate based on the change in the connection speed (paragraph 48, 57) and stitch a remaining segment at the first bit rate and a second remaining segment at the second bit rate to 
While Jabri and Sackstein disclose determining a transition point (determining transition points between portions of the media file; see Jabri at Fig. 6-7, paragraph 25-26, 90) and stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate (splicing together the different segments; see Sackstein at Fig. 2, paragraph 39-41, 58), they fail to specifically disclose in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value.
Additionally, in an analogous art, Crockett discloses a media method (Fig.  5) which will detect masking events within an audio signal (paragraph 27-35) and will select splice points within the audio in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value (using transient events in the audio signal to mask any splicing artifacts; paragraph 30-35, 98, 102) so as mask and render inaudible any audio artifacts created when splicing the audio signal (paragraph 33).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Jabri’s system to include stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate to 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Jabri and Sackstein’s system to include stitching the segments in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value, as taught in combination with Crockett, for the typical benefit of masking and render inaudible any audio artifacts created when splicing the audio signal.

As to claim 16, Jabri, Sackstein and Crockett disclose generating the first group of audio characteristics associated with the first remaining segment of the media file and the second group of audio characteristics associated with the second remaining segment of the media file (analyzing the audio stream to determine audio characteristics at different times; see Crockett at paragraph 27-35, 98, 102).

As to claim 17, Jabri, Sackstein and Crockett disclose
identifying a third remaining segment of the media file and a fourth remaining segment of the media file, wherein the third remaining segment of the media file is to be transmitted at the first bit rate (determining portions before and after transition points in the media file; see Jabri at Fig. 6-7, paragraph 25-26, 90);
generating a third group of audio characteristics associated with the third remaining segment of the media file and a fourth group of audio characteristics 
in response to determining that a difference between the third group of audio characteristics and the fourth group of audio characteristics does not exceed the predetermined threshold value, inhibiting transmitting of the fourth remaining segment of the media file at the first bit rate (only performing the splicing at segments determined to be transition points; see Jabri at Fig. 6-7, paragraph 25-26, 90, based upon their audio masking ability; see Crockett at paragraph 27-35, 98, 102),

As to claim 18, Jabri, Sackstein and Crockett disclose wherein the first group of audio characteristics and the second group of audio characteristics correspond to a pitch of the first remaining segment of the media file and a pitch of the second remaining segment of the media file (magnitude of different audio frequencies or “pitch” of different time periods; see Crockett at paragraph 27-35).

As to claim 19, Jabri, Sackstein and Crockett disclose wherein the notification of the change in the connection speed is received by the server in connection with a music application executing on the user device (client device utilizing Internet music media player; see Jabri at Fig. 16, paragraph 8, 183).

As to claim 21, Jabri, Sackstein and Crockett disclose wherein the media file corresponds to a first audio content item in a playlist comprising a plurality of audio content items (see Jabri at paragraph 28, 174-179).

Claims 6, 14, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jabri, Sackstein and Crockett in view of Tang (US 2006/0173974 A1).
As to claims 6, 14, 20, while Jabri, Sackstein and Crockett disclose wherein the media file corresponds to an audio content item hosted in a server (see Jabri at paragraph 8, 28, 174-179, 183), they fail to specifically disclose a music library associated with a user account authenticated on the user device, wherein the music library and the audio content item are hosted by the server.
In an analogous art, Tang discloses a media distribution system (Fig. 1, 4, 8) which will stream an audio content item to a user device from a music library (paragraph 131, 134, 178) associated with a user account authenticated on the user device (paragraph 32, 46-49, 117, 120, 162), wherein the music library and the audio content item are hosted by the server (Fig. 4, 8; paragraph 114-115, 121, 131, 144) so as to provide the user with access to customized content (paragraph 14) without the need to store the content at the limited storage of the user device (paragraph 9-10) while preventing unauthorized access to the content (paragraph 23, 120). 
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Jabri, Sackstein and Crockett’s system to include a music library associated with a user account authenticated on the user device, wherein the music library and the audio content item are hosted by the server, as taught in combination with Tang, for the typical benefit of providing the user with access to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17, 21 of U.S. Patent No. US 9, 560, 392 BB. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower patented claims fully disclose and encompass every limitation within the broader claims of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/Primary Examiner, Art Unit 2424